Citation Nr: 1208459	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-21 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a respiratory disability claimed as due to asbestos exposure.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1946 to February 1949.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, these matters were remanded to afford the Veteran a Board hearing.  In correspondence received later that month, the Veteran indicated that he no longer wanted a hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A low back disability was not manifested in service, and the Veteran's current low back disability is not shown to be related to his military service.

2.  As a low back disability is not shown to be related to service, the right hip disability was not caused or aggravated by a service-connected low back disability.

3.  It is reasonably shown that the Veteran may have been exposed to asbestos during service; however, the preponderance of the evidence is against a finding that the Veteran's current asbestosis is related to such exposure.

4.  At no time during the appeal period has the Veteran's auditory acuity been worse than Level II in the right ear or worse than Level IV in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The claim of service connection for a right hip disability as secondary to a low back disability lacks legal merit.  38 C.F.R. § 3.310 (2011).

3.  Service connection for a respiratory disability claimed as due to asbestos exposure is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  An initial compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in  substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice,  followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the service connection claims, the Veteran was sent letters in November 2004, March 2009, and May 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March and May 2009 letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, and the matter was thereafter readjudicated.  Accordingly, although complete notice was not sent prior to the initial adverse determination on appeal, such deficiency has been cured and no further development is required with respect to the duty to notify.

Regarding hearing loss, the present claim arises from an appeal of the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The National Personnel Records Center (NPRC) certified that the Veteran's treatment records were presumed to have been destroyed in a fire.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3) ). See also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare, 1 Vet. App. at 367.  The Board does note, however, that a February 1949 service separation examination is associated with the claims file. 

Additionally, the Veteran was afforded VA examinations and audiologic evaluations in April 2009, February 2010, and April 2011  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
Notably, the April 2009 audiological evaluation discusses the impact of the Veteran's hearing loss disability on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

B.	Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection 

Low Back

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, both VA and private clinical records show treatment for degenerative changes of the low back and right hip.  A December 2001 private treatment record documents the Veteran's report that he hurt his back in 1950 (notably after service discharge) but did not seek treatment.  An April 2002 x-ray showed degenerative changes of the lumbar spine.  A December 2002 CT of the lumbar spine shows acquired spinal stenosis.  An April 2011 VA examination again verifies a diagnosis of degenerative changes of the spine.  Thus, the current disability requirement has been met in this case. 

As a chronic condition, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of 10 percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The Board notes, however, there is no medical evidence of record during the relevant presumptive period.  The February 1949 service separation examination found no significant abnormalities of the spine, bones, or joints.  The medical evidence of record is first dated in the 2000s, more than five decades after the Veteran's separation from service.  Therefore, a grant of service connection on a presumptive basis is not warranted here. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury. Davidson, 581 F.3d 1313.  As noted above, the available service treatment records are limited.  Again, the February 1949 separation examination found no significant abnormalities of the spine, bones, or joints.  However, the Veteran is competent to provide statements with regard to any injury he suffered while in service, treatment received, and symptoms experienced.  See 38 C.F.R. § 3.159(a)(2) ; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, the Veteran has stated that he suffered a back injury while moving lockers during basic training.  He indicated that he received treatment from the local base medical facility.  The Board finds no reason to question the Veteran's credibility that he injured his back while on active duty.  Therefore, and in light of the heightened duty to scrutinize the record absent service treatment records, the in-service occurrence requirement is deemed to have been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Davidson, 581 F.3d 1313.  In this regard, the Board notes that there is conflicting medical evidence of record. 

In a December 2005 letter, the Veteran's private chiropractor indicated that the Veteran was seen on May 23, 2004, at which time X-rays of the lumbar spine were obtained.  The X-rays revealed that the Veteran had suffered trauma to his low back and that it was more likely than not that such traumatic event occurred before his early 20's, causing the anterior displacement of the 5th lumbar vertebrae.

On April 2011 VA examination, the Veteran reported that his first postservice treatment for his low back condition was in 1998.  Physical examination and X-rays revealed degenerative changes.  The examiner opined that the Veteran's low back disability was less likely as not (less than 50/50 probability) caused by or a result of active military service.  He acknowledged the private December 2005 medical opinion and remarked, in pertinent part:

" . . . There is no way to determine at what point in this Veteran's life that the spondylolysis and the spondylolisthesis occurred.  This could be congenital or developmental, or it could be traumatic.  It is very doubtful it was traumatic due to the service.  If it had been traumatic, he would have sought medical attention at the time, due to severe pain and he would have had recurring pain over the years and would have sought medical care almost throughout his lifetime."

As noted above, in this case the record contains conflicting medical opinions regarding the etiology of the Veteran's low back disability.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the April 2011 VA examiner's opinion merits the greater probative weight.  The opinion reflects familiarity with the Veteran's medical history and is accompanied by rationale that is supported by citation to clinical data and explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  

The Board recognizes that the private examiner had been treating the Veteran for a period of time.  Such fact lends to the probative value of his findings.  However, the overall probative value of this opinion is greatly diminished due to the absence of any rationale.  For example, the private examiner does not account for or discuss the significance of such factors as the absence of any low back diagnosis or treatment during the Veteran's active duty service, the normal findings on service separation examination in 1949, and the absence of treatment for several decades following separation.  With these considerations in mind, the December 2005 private opinion is less probative than that of the VA examiner in April 2011.  Unaccompanied by any rationale, it essentially amounts to a bare conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Veteran himself believes that his low back disorder is due to service.  However, as a lay person he is generally not credible to address the cause of his disability.  To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Alternately, the final requirement of service connection can be satisfied through a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Court has held that a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

As noted, the medical evidence of record shows complaints of low back pain dating back to early 2000s, over fifty years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, the Veteran is competent to report his history of back pain.  However, to the extent that he seeks to establish by his statements that he has had continuity of symptoms since service, the Board finds this allegation not credible.  Indeed, the separation examination showed normal findings and indicated no subjective complaints.  Moreover, upon treatment in 2001, the Veteran indicated that he had first hurt his back in 1950, which is after his discharge from service.  Moreover, he did not file a claim for a back disability until 2004, over 50 years after separation.  
Had he been experiencing low back symptoms dating back to service, it is reasonable to expect that he would have raised a claim much sooner.  Due to this significant gap in time before the claim was raised, and as there is some inconsistency in his reported history, as explained above, his statements to the effect that his lumbar symptoms have been continuous dating back to service are not persuasive and he is not deemed credible on this point.  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection. 

Right hip:

The Veteran's service separation examination shows no abnormalities of the bones or joints.  Both VA and private treatment records show treatment for degenerative changes of right hip.  An April 2002 private operative report documents the Veteran's total hip replacement surgery.  However, it is neither shown nor alleged that this disability became manifest in service and persisted, and there is nothing in the record to suggest that such disability might be related to his service.  Consequently, a grant of direct service connection for a right hip disability is not warranted.

The Veteran's primary theory of entitlement to service connection for this disability is one of secondary service connection.  Because the Veteran has not established service connection for a low back disability (or another other orthopedic disorder), such theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  Accordingly secondary service connection for a right hip disability must also be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Respiratory disability: 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication   Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-  service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is   against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran contends that he was exposed to asbestos while on active duty.  He indicated that his duties as an auto mechanic involved fixing brake shoes.  

The Veteran's DD-214 reflects that his active service duties included auto mechanic.  His service separation examination documents normal lung functioning.  A March 2003 private chest X-ray documents pleural diaphragmatic calcification consistent with previous asbestos exposure.  A March 2007 VA treatment record shows asbestosis.

On February 2010 VA examination, the Veteran reported that his respiratory disability had its onset in 1982.  He indicated that he was being evaluated for asbestosis as part of litigation for asbestos exposure related to his job at a refinery.  He denied any past hospitalizations related to any respiratory condition.  Physical examination was essentially unremarkable.  X-ray revealed minimal calcified pleural plaques over right hemidiaphragm.  Asbestosis was diagnosed.  The examiner opined that, given the short time as a mechanic in the military versus the prolonged potential exposure period in his civilian work (as a welder) there was a greater likelihood that the asbestosis was due to post-service exposure.

In sum, the Veteran's service separation examination contains no mention of findings relating to a pulmonary disorder.  The record documents objective evidence of a current diagnosis of asbestosis; however, the evidence of record does not include any medical opinion that the current diagnosis is, or might be, related to the Veteran's service.  In fact, the only medical opinion of record found ti more likely that current asbestosis was attributable to post-service occupational exposure.    

While the Veteran is competent to report symptoms he experiences, including respiratory symptoms such as shortness of breath, difficulty breathing, and coughing, his statements that he has asbestosis and/or an asbestos-related disease and that such is related to his service are not competent evidence, as he is a layperson and lacks the training to opine regarding medical diagnosis and  causation; these are questions medical in nature and not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Accordingly, service connection for a respiratory disability is not in order.  The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is clearly against this claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Increased rating-hearing loss:

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v.  West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.   Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged  rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the October 2004 effective date for the award of service connection.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing  impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  (Here, the exceptional patterns do not apply, so the Veteran's hearing loss is rated by application of 38 C.F.R. § 4.85.)  

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 
In the present case, the Board finds that the Veteran's bilateral hearing loss, when evaluating his symptoms throughout the appeal period under the pertinent rating criteria, does not meet the criteria for assignment of a compensable rating at any time during the rating period on appeal.

The pertinent evidence during the appellate period of review first includes results of an April 2009 audiologic examination.  The examiner documented audiometry results as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
60
70
LEFT
35
45
50
70
75

The average puretone thresholds were 53 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear.  The Veteran reported experiencing difficulty hearing in background noise, in groups, and when not facing the talker.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Charting the April 2009 VA audiologic examination results on Table VI of 38 C.F.R. § 4.85, results in a Roman Numeral I for the right ear, and a Roman Numeral III for the left ear.  The left ear is the poorer ear for 38 CFR 4.85's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the left ear, with column I, the right ear.  

On April 2011 VA audiologic evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
65
80
LEFT
50
50
55
75
80
The average puretone thresholds were 63 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in right ear and 80 percent in the left ear.  

Charting the April 2011 VA audiologic evaluation results on Table VI of 38 CFR 4.85, results in a Roman Numeral IV for the left ear and a Roman Numeral II for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear.

In summary, the pertinent evidence during the period of appellate review consists of  audiologic evaluations that consistently reflect hearing loss to no worse than a noncompensable level.  Again, despite the impact on the Veteran's daily life, a compensable evaluation is not assignable because mechanical application of the rating schedule to the numeric designations of the audiometric evaluations results in a noncompensable evaluation.  Although credible and competent, the lay statements from the Veteran, describing "significant" hearing loss, fail to provide a basis for assigning a compensable schedular evaluation.  See Lendenmann, 3 Vet. App. 345.  "Staged ratings" are not warranted because the schedular criteria for a compensable rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due  exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate, because the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss disability, as shown by the VA examination results.  

Additionally, the Veteran's descriptions, including in statements, of difficulty hearing and having to wear hearing aids, are not accounts of impairment beyond the norm, but reflect how hearing loss generally impacts function, and measures taken to cope with such impairment.  Therefore, referral for consideration of an extraschedular rating is not necessary.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.

Here, a VA examiner has responded appropriately, as noted above, by indicating how the Veteran's hearing loss disability impacted his daily functioning.  

Finally, although the Veteran is currently not employed, there is nothing in the files to suggest that he is unable to obtain employment due to his hearing loss disability; therefore the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the claims must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability, to include as secondary to a low back disability is denied.

Service connection for a respiratory disability claimed as due to asbestos exposure is denied.

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


